1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   ROBERT HATCHER,                                      Case No.: 3:19-cv-00825-MMA-KSC
     Booking #19705701,
11
                                         Plaintiff,       ORDER DENYING MOTIONS TO
12                                                        PROCEED IN FORMA PAUPERIS
     vs.                                                  AND FOR LEGAL FUNDS
13
                                                          AS BARRED BY 28 U.S.C. § 1915(g);
     Dr. FREEDLAND;
14
     Dr. LEON;
                                                          [Doc. Nos. 2, 3]
15   SNR SERINA,
16                                   Defendants.          DISMISSING CIVIL ACTION FOR
                                                          FAILURE TO PAY FILING FEE
17
                                                          REQUIRED BY
18                                                        28 U.S.C. § 1914(a)
19
20
21
22         Plaintiff, Robert Hatcher, while in custody at the San Diego Central Jail (“SDCJ”),
23   filed a 3-page civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 on April 22,
24   2019. See Compl., Doc. No. 1. Plaintiff’s pleading is sparse, but it appears he seeks to sue
25   two doctors and a SDCJ nurse for exhibiting “bias and prejudice against him” as a Native
26   American. Id. at 2. Plaintiff did not pay the civil filing fee required by 28 U.S.C. § 1914(a)
27   at the time he filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis
28   (“IFP”) pursuant to 28 U.S.C. § 1915(a), together with a single-page document captioned
                                                      1
                                                                              3:19-cv-00825-MMA-KSC
1    as a “Request for Legal Funds for Phone Prepaid Card, Legal Suppl[ies] that the Jail do[es]
2    Not Have Also an Investigator for Interviews, Picture Takin[g], Also for Legal Runner
3    Trips.” See Doc. No. 3.
4    I.    Motion to Proceed IFP
5          A.     Standard of Review
6          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
7    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
8    an additional hurdle.” Id.
9          In addition to requiring prisoners to “pay the full amount of a filing fee,” in “monthly
10   installments” or “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), the Prison
11   Litigation Reform Act (“PLRA”) amended section 1915 to preclude the privilege to
12   proceed IFP in cases where the prisoner:
13         . . . has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
14
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
15         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
16
17   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
18   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to
19   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews
20   v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the
21   PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred
22   from IFP status under the three strikes rule[.]”). The objective of the PLRA is to further
23   “the congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney
24   v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
25         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
26   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
27   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
28   styles such dismissal as a denial of the prisoner’s application to file the action without
                                                    2
                                                                               3:19-cv-00825-MMA-KSC
1    prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
2    When courts “review a dismissal to determine whether it counts as a strike, the style of the
3    dismissal or the procedural posture is immaterial. Instead, the central question is whether
4    the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
5    Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
6    F.3d 607, 615 (4th Cir. 2013)).
7          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
8    of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
9    danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-
10   52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation
11   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
12         B.     Discussion
13         Plaintiff’s Complaint does not currently allege any basis for § 1983 liability at all,
14   let alone assert “plausible allegations” to suggest he “faced ‘imminent danger of serious
15   physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C.
16   § 1915(g)). Instead, as described above, Plaintiff summarily claims two SDCJ doctors and
17   a nurse are discriminating against him based on his ethnicity. See Compl., Doc. No. 1 at
18   2.
19         And while Defendants typically carry the initial burden to produce evidence
20   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
21   some instances, the district court docket may be sufficient to show that a prior dismissal
22   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
23   at 1120. That is the case here.
24         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
25   No. 3:05-cv-00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing
26   United States v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v.
27   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take
28   notice of proceedings in other courts, both within and without the federal judicial system,
                                                   3
                                                                              3:19-cv-00825-MMA-KSC
1    if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508
2    F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2
3    (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria Citizens Council v.
4    Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
5          Therefore, this Court takes judicial notice of its own records and finds that Plaintiff
6    Robert Hatcher, currently identified as San Diego County Sheriff’s Department Inmate
7    Booking No. 19705701, and while incarcerated, has had five prior civil actions or appeals
8    dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
9    which relief may be granted. They are:
10         1)    Hatcher v. Aurthur, et al., Civil Case No. 3:18-cv-00491-LAB-KSC
           (S.D. Cal. Mar. 31, 2018) (Order Denying Motion to Proceed IFP and
11
           Dismissing Civil Action as Frivolous pursuant to 28 U.S.C.
12         § 1915(e)(2)(B)(i)) (Doc. No. 3) (strike one);
13
           2)     Hatcher v. Monahan, Civil Case No. 3:18-cv-00492-CAB-KSC (S.D.
14         Cal. April 5, 2018) (Order Granting Motions to Proceed IFP and Dismissing
           Complaint for Failing to State a Claim pursuant to 28 U.S.C. § 1915(e)(2) and
15
           § 1915A(b)) (Doc. No. 12); (S. D. Cal., June 14, 2018) (Order Dismissing
16         Civil Action for Failing to State a Claim pursuant to 28 U.S.C. § 1915(e)(2)
           and § 1915A(b) and for Failing to Prosecute in Compliance with Court Order
17
           requiring Amendment)) (Doc. No. 17) (strike two);1
18
           3)    Hatcher v. Dr. Blake, et al., Civil Case No. 3:18-cv-00561-MMA-
19
           MDD (S.D. Cal. May 17, 2018) (Order Granting Motion to Proceed IFP and
20         Dismissing Complaint for Failing to State a Claim pursuant to 28 U.S.C.
           § 1915(e)(2) and § 1915A(b)) (Doc. No. 8); (S.D. Cal. July 17, 2018) (Order
21
           Dismissing Civil Action for Failing to State a Claim pursuant to 28 U.S.C.
22         § 1915(e)(2) and § 1915A and for Failing to Prosecute in Compliance with
           Court Order requiring Amendment)) (Doc. No. 10) (strike three);
23
24         4)     Hatcher v. Aurthur, et al., Civil Case No. 3:19-cv-00615-LAB-WVG

25
26   1
       See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a district court
27   dismisses a complaint on the ground that it fails to state a claim, and (2) the court grants
     leave to amend, and (3) the plaintiff then fails to file an amended complaint, the dismissal
28   counts as a strike under § 1915(g).”).
                                                   4
                                                                             3:19-cv-00825-MMA-KSC
1           (S.D. Cal. May 21, 2019) (Order Denying Motions to Proceed IFP and for
            Legal Funds as barred by 28 U.S.C. § 1915(g) and Dismissing Civil Action
2
            for Failing to Pay Filing Fee and as Frivolous pursuant to 28 U.S.C.
3           § 1915(e)(2)(B)(i)) (Doc. No. 10) (strike four); and
4
            5)    Hatcher v. Ball, et al., Civil Case No. 3:19-cv-00721-MMA-LL (S.D.
5           Cal. May 22, 2019) (Order Dismissing Civil Action for Failure to Pay Filing
            Fees required by 28 U.S.C. § 1914(a) and as Frivolous pursuant to 28 U.S.C.
6
            § 1915A(b)(1)) (Doc. No. 4) (strike five).
7
            Accordingly, because Plaintiff has, while incarcerated, accumulated more than three
8
     “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he faced
9
     imminent danger of serious physical injury at the time he filed his Complaint, he is not
10
     entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
11
     Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
12
     prisoners from accessing the courts; it only precludes prisoners with a history of abusing
13
     the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
14
     v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
15
     itself a matter of privilege and not right.”).
16
     III.   Conclusion and Order
17
            For the reasons explained, the Court DENIES Plaintiff’s Motions to Proceed IFP
18
     (Doc. No. 2) and for Legal Funds (Doc. No. 3) as barred by 28 U.S.C. § 1915(g);
19
     DISMISSES this civil action sua sponte for failing to prepay the $400 civil and
20
     administrative filing fees required by 28 U.S.C. § 1914(a); CERTIFIES that an IFP appeal
21
     would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and DIRECTS the
22
     Clerk of Court to enter a judgment of dismissal and close the case.
23
            IT IS SO ORDERED.
24
     DATE: May 31, 2019                       _______________________________________
25                                            HON. MICHAEL M. ANELLO
26                                            United States District Judge
27
28
                                                      5
                                                                            3:19-cv-00825-MMA-KSC
